DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of Species III Figure 14 claims 1-13 in the reply filed on 12/7/2020 is acknowledged.

However, upon further review, it appears claims 6-7; do not read on the elected species. The specification recites in Para. 0052, “It (Figure 14) is similar to the wrap around container 31 illustrated in Figures 6 to 13 but it does not have a foam strip 51”. Therefore, Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,155,616 in view of Thompson et al. US 2007/0095711 A1 cited in Applicants IDS. 
The patent and the present application disclose a wrap around container for holding an electronic device comprising a substantially rectangular panel including a device receiving portion at one end of the panel, a fixing portion at the opposite end of the panel, and a wrap around portion in between; pair of flaps extending from opposite sides of the device receiving portion of the panel and a foam member extending over at least part of the device receiving portion and onto the surface of each flap facing the device receiving portion.
The difference of the patent and the present invention is the present application recites additional features and limitations relating to the wrap around container, such as; the foam member is a single foam member that extends over the device receiving portion and onto the surface of each flap facing the device receiving portion and the patent discloses a pair of fam members.
However, Thompson teaches that it was known in the art to have a wrap around container that has cushioning members that extend along a device receiving portion and flaps. Thompson also teaches that it is known that the foam member can be formed as separate pieces (a pair) (Fig. 8) or in single form (Fig. 2). (Para. 0042)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the pair of foam members in the patent by providing a single foam member as taught by Thompson for the purposes of providing an alternative type of protection to the article.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and foam member” in lines 13-14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “facing distal ends of the foam members” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 4-5 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DeHeras et al. US 4,773,534.
With regards to claim 1, DeHeras discloses a wrap around container 10 for holding some electronic device, the container comprising: a substantially rectangular panel including a device receiving portion 16 at one end of the panel, a fixing portion 11 at the opposite end of the panel, and a wrap around portion in between 12; a pair of flaps 13/13’/15/15’ extending from opposite sides of the device receiving portion of the panel, each side being on a respective longitudinal edge of the rectangular panel, and each flap being arranged to be folded into a closed position where the flap is over at least a part of the device receiving portion and an upper surface of a device when placed on the device receiving portion, the wrap around portion being arranged to wrap at least over the flaps in the closed position (when the flaps are folded down flat) and the fixing portion being arranged to be fixed to an outside of the container after wrapping of the wrap around portion to close the container; and
foam member 35 extending over at least part of the device receiving portion and onto the surface of each flap facing the device receiving portion when in the closed position so as to form a foam barrier between a device placed on the device receiving portion and the device receiving portion and the closed flaps, the foam member being attached to the device receiving portion and/or at least one of the two flaps, the foam member being configured to be peelable away from the container when the container is open, wherein the foam member comprises a single foam member that extends over the device receiving portion 
With regards to claim 2, DeHeras discloses the wrap around portion 12 is arranged to be wrapped under the device receiving portion (when folded flat), the fixing portion 11 being arranged to be fixed to an outer surface of the wrap around portion above the flaps in the closed position to close the container.
With regards to claims 4 and 13, DeHeras discloses the foam member 35 is attached to the container by adhesive. (Col 2:54-57)
With regards to claim 5, DeHeras discloses including a gap between facing distal ends of the foam members on the surface of each flap facing the device receiving portion when in the closed position.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeHeras et al. US 4,773,534.
With regards to claims 3 and 12, DeHeras discloses the foam member is glued, or otherwise adhered, to the inner surface of the container but it does not specifically disclose the foam member is attached to the container by double sided tape.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the foam member attached to the container with double sided tape since the examiner takes Official Notice of the equivalence of glue and double sided tape for their use in the packaging art and the selection of any of these .

Claims 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeHeras et al. US 4,773,534 in view of Murray US 7,621,404 B2.
	With regards to claims 8-10, DeHeras discloses the claimed invention (foam member) as stated above but it does not specifically disclose the foam member comprises a closed cell foam; an olefinic polymer; and a polyethylene foam.
	However, Murray teaches that it was known in the art to have a container having a foam member attached to it have the foam member comprises a closed cell foam; wherein the foam member comprises an olefinic polymer; and the foam member comprises a polyethylene foam. (Col 13:63-65 and 23:63-67)
	The inventions of DeHeras and Murray are both drawn to the field of containers that are capable of holding items such as fragile articles. Each container includes a foam member to attach to the container to protect the article. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the foam member in DeHeras by providing the foam member being made of a closed cell foam; an olefinic polymer; and a polyethylene foam as taught by Murray for the purposes of an alternative type of material to provide protection to the fragile articles.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeHeras et al. US 4,773,534 in view of Black US 3,253,770 cited in Applicants IDS.
With regards to claim 11, DeHeras discloses the fixing portion 11 comprises a flap arranged to be fixed to the outside of the container after wrapping of the wrap around portion 12 to close the container but it does not specifically disclose a severable strip between the fixing portion flap and the wrap around portion.
However, Black teaches that it was known in the art to have a wrap around container comprising a device receiving portion 14, wrap around portion 46 and a fixed portion 58, and have a severable strip 74 between the fixing portion flap and the wrap around portion.
The inventions of DeHeras and Black are both drawn to the field of containers that are capable of holding items. Each container includes a device receiving portion, wrap around portion and a fixed portion. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the container in DeHeras by providing a severable strip 74 between the fixing portion flap and the wrap around portion as taught by Black for the purposes of an alternative way of closing and opening the container.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736